DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-6, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (US 2009/0144954) in view of WO2017073062A hereafter referred to as Tsubaki (reference in the rejection is made to US 20180233292 which is an English translation of WO2017073062A).
In regards to claim 1,
Furusawa ‘954 discloses an electrolytic capacitor comprising: 
an anode body (1 – fig. 1; [0016]) having a dielectric layer ([0016]) disposed on a surface of the anode body; 
a solid electrolyte layer ([0019]) that is in contact with the dielectric layer, the solid electrolyte layer including a conductive polymer ([0019]); and 
an electrolytic solution ([0019]), wherein: 
the electrolytic solution contains a first base component and a second acid component, 
the first base component includes an amidine compound ([0033-0034]), and 
the second acid component includes at least one selected from a group consisting of boric acid, phosphoric acid, phosphorous acid, hypophosphorous acid, and phosphonic acid ([0035]).  Furusawa ‘954 fails to disclose the electrolytic solution 

Tsubaki disclose an electrolytic capacitor comprising: 
an electrolytic solution, wherein: 
the electrolytic solution contains a first base component, a first acid component, and a second acid component, 
the first base component includes an amidine compound ([0028]), 
the first acid component includes a composite compound of an inorganic acid and an organic acid ([0026-0027]), and 
the second acid component includes at least one selected from a group consisting of boric acid, phosphoric acid, phosphorous acid, hypophosphorous acid, and phosphonic acid ([0013], [0018], & [0027] – note pursuant to the specification of the present application ([0024] of PGPUB) esterified acids are included),
wherein a content proportion of the second acid component in the electrolytic solution ranges from 3 wt% to 15 wt%, inclusive ([0018]). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a first base component, a first acid component, and a second acid component in an amount from 3 wt% to 15 wt% as taught by Tsubaki in the electrolyte of Furusawa ‘954 to obtain a capacitor in which 

In regards to claim 2,
Furusawa ‘954 fails to disclose wherein the first acid component includes at least one selected from a group consisting of borodisalicylic acid, borodiglycolic acid, and borodioxalic acid.

Tsubaki disclose wherein the first acid component includes at least one selected from a group consisting of borodisalicylic acid, borodiglycolic acid, and borodioxalic acid ([0027]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a first base component, a first acid component, and a second acid component in an amount as taught by Tsubaki in the electrolyte of Furusawa ‘954 to obtain a capacitor in which dedoping of the polymer is prevented thus allowing for ESR to remain low while still allowing enough moisture in the electrolyte to maintain an effect of repairing the dielectric layer.

In regards to claim 4,


In regards to claim 5, 
Furusawa ‘954 further discloses wherein a weight average molecular weight of the glycol compound is less than or equal to 300 ([0032]).

In regards to claim 6,
Furusawa ‘954 fails to disclose wherein a content proportion of a total amount of the first base component and the first acid component in the electrolytic solution ranges from 5 wt% to 30 wt%, inclusive.

Tsubaki disclose wherein a content proportion of a total amount of the first base component and the first acid component in the electrolytic solution ranges from 5 wt% to 30 wt%, inclusive ([0025] & [0029]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a first base component, a first acid component, and a second acid component in amounts as taught by Tsubaki in the electrolyte of Furusawa ‘954 to obtain a capacitor in which dedoping of the polymer is prevented thus allowing for ESR to remain low while still allowing enough moisture in the electrolyte to maintain an effect of repairing the dielectric layer and allowing for good viscosity and voltage characteristics. Furthermore, where the general conditions of a 

In regards to claim 8,
Furusawa ‘954 fails to disclose wherein the second acid component is boric acid.

Tsubaki disclose wherein the second acid component is boric acid ([0013], [0018], [0027], & [0069] – note pursuant to the specification of the present application ([0024] of PGPUB) esterified acids are included)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a first base component, a first acid component, and a second acid component in an amount as taught by Tsubaki in the electrolyte of Furusawa ‘954 to obtain a capacitor in which dedoping of the polymer is prevented thus allowing for ESR to remain low while still allowing enough moisture in the electrolyte to maintain an effect of repairing the dielectric layer.

Claim(s) 3 & 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa ‘954  and Tsubaki as applied to claim 1 above, and further in view of JP2008098494A hereafter referred to as Matsura.
In regards to claim 3,
Furusawa ‘954 as modified by Tsubaki fails to disclose wherein: the electrolytic solution further contains a second base component, and the second base component 

Matsura disclose wherein: the electrolytic solution further contains a second base component, and the second base component includes at least one selected from a group consisting of a primary amine compound, a secondary amine compound, a tertiary amine compound, and a quaternary ammonium compound ([0034]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a second base component as taught by Matsura in the electrolyte of Furusawa ‘954 as modified by Tsubaki to obtain a liquid electrolyte with a desired pH.

In regards to claim 11,
Furusawa ‘954 as modified by Hamada fails to disclose wherein: the second base component is the primary amine compound, and the primary amine compound is an aliphatic primary amine compound having a hydroxyl group.

Matsura disclose wherein: the second base component is the primary amine compound, and the primary amine compound is an aliphatic primary amine compound having a hydroxyl group ([0034]).



In regards to claim 12,
Furusawa ‘954 as modified by Hamada fails to disclose wherein the aliphatic primary amine compound having a hydroxyl group has three or more hydroxyl groups.

Matsura disclose wherein the aliphatic primary amine compound having a hydroxyl group has three or more hydroxyl groups ([0034]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a second base component as taught by Matsura in the electrolyte of Furusawa ‘954 as modified by Tsubaki to obtain a liquid electrolyte with a desired pH.

Claim(s) 1-2 & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al (US 2008/0316679) in view of Tsubaki.
In regards to claim 1,
Sugihara ‘679 discloses an electrolytic capacitor comprising: 
an anode body (2 – fig. 1-2; [0021]) having a dielectric layer ([0092]) disposed on a surface of the anode body; 

an electrolytic solution (5 – fig. 2; [0024]), wherein: 
the electrolytic solution contains a first base component, a first acid component, and a second acid component, 
the first base component includes an amidine compound ([0073]), 
the first acid component includes a composite compound of an inorganic acid and an organic acid ([0152], [0165], & [0058]), and 
the second acid component includes at least one selected from a group consisting of boric acid, phosphoric acid, phosphorous acid, hypophosphorous acid, and phosphonic acid ([0083]).  Sugihara ‘679 fails to disclose wherein a content proportion of the second acid component in the electrolytic solution ranges from 3 wt% to 15 wt%, inclusive.

Tsubaki disclose an electrolytic capacitor comprising: 
an electrolytic solution, wherein: 
the electrolytic solution contains a first base component, a first acid component, and a second acid component, 
the first base component includes an amidine compound ([0028]), 
the first acid component includes a composite compound of an inorganic acid and an organic acid ([0026-0027]), and 
the second acid component includes at least one selected from a group consisting of boric acid, phosphoric acid, phosphorous acid, hypophosphorous acid, and 
wherein a content proportion of the second acid component in the electrolytic solution ranges from 3 wt% to 15 wt%, inclusive ([0018]). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a second acid component in an amount from 3 wt% to 15 wt% as taught by Tsubaki in the electrolyte of Sugihara ‘679 to obtain a capacitor in which dedoping of the polymer is prevented thus allowing for ESR to remain low while still allowing enough moisture in the electrolyte to maintain an effect of repairing the dielectric layer. Furthermore, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 2, 
Sugihara ‘679 further discloses wherein the first acid component includes at least one selected from a group consisting of borodisalicylic acid, borodiglycolic acid, and borodioxalic acid ([0058]).  

In regards to claim 9, 
Sugihara ‘679 further wherein a pH of the electrolytic solution ranges from 1.5 to 5.5, inclusive ([0172]).  


Sugihara ‘679 further wherein: the electrolytic solution further contains a third acid component, and the third acid component includes a nitro compound ([0083]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848